Citation Nr: 0809355	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-41 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin condition of 
both feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The veteran had active service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the veteran's claim of 
service connection for a skin condition of both feet 
(characterized as jungle rot of both feet).  The veteran 
disagreed with this decision in April 2005.  He perfected a 
timely appeal in December 2005. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's service connection claim for a 
skin condition of both feet has been obtained.

2.  The veteran's currently diagnosed onychomycosis is not 
related to active service.


CONCLUSION OF LAW

A skin condition of both feet was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a January 2005 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his skin disability of both feet during service, 
and noted other types of evidence the veteran could submit in 
support of his claim.  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
January 2005 letter was issued to the veteran and his service 
representative prior to the March 2005 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Since the veteran's claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  For example, in April 2005, 
the veteran asserted that he had been treated at John Muir 
Hospital in the early 1970's for a skin condition of both 
feet.  In response, however, to a request for these records, 
John Muir Health System notified the RO in July 2005 that it 
had no records for the veteran.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained below, there is no evidence that the veteran's 
currently diagnosed skin condition of both feet may be 
associated with active service.  Thus, an examination is not 
warranted.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred jungle rot of both feet 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that he denied any history of skin diseases at his enlistment 
physical examination in July 1966.  Clinical evaluation was 
completely normal except for a scar on his right foot.  The 
veteran's medical history and clinical evaluation were 
unchanged on periodic physical examination in December 1966.  
The veteran was not treated for a skin condition of both feet 
during active service.  His medical history and clinical 
evaluation were unchanged at his separation physical 
examination in July 1969.

The veteran's service personnel records show that he served 
in Vietnam for 11 months and 29 days.  His awards included 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal w/60 device.

VA clinical records show that, on physical examination in 
March 2005, the veteran's skin was intact with no bruises or 
abrasions and all toenails on both feet were discolored and 
thickened.  The assessment included onychomycosis.

In a March 2005 statement, J.T., M.D., stated that the 
veteran had been diagnosed as having onychomycosis affecting 
all toenails on both feet.

As noted in the Introduction, in response to a request for 
records, John Muir Hospital notified the RO in July 2005 that 
no records were available for the veteran.

In a December 2005 statement, the veteran contended that his 
feet were constantly moist and wet and he also noticed a 
change in his toenails during active service in Vietnam.

The Board finds the preponderance of the evidence is against 
the veteran's claim of service connection for a skin 
condition of both feet.  Although the veteran had active 
service in Vietnam, there is no evidence in his service 
medical records that he complained of or was treated for a 
skin condition of both feet at any time during active 
service.  It appears that the veteran was first diagnosed 
with and treated for a skin condition of both feet in March 
2005, or more than 35 years after his service separation in 
July 1969, when the VA examiner diagnosed onychomycosis.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The veteran is currently diagnosed as having onychomycosis.  
There is, however, no objective evidence in the post-service 
medical records, to include VA clinical records, of a 
chronicity of symptoms due to a skin condition of both feet 
or, more importantly, a medical nexus between the currently 
diagnosed onychomycosis and active service.  As noted in the 
Introduction, absent evidence of in-service complaints of or 
treatment for a skin condition of both feet, and without 
chronic disability due to onychomycosis, a VA examination is 
not warranted.

The veteran and his service representative rely heavily on 
his own lay assertions that in-country service in Vietnam is 
sufficient evidence that he incurred a skin condition of both 
feet.  As a lay person, the veteran is not competent to opine 
on medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Although he is competent to describe his symptoms, the 
veteran's arguments that his current disability is due to 
Vietnam service is not competent.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a skin condition of 
both feet is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


